Citation Nr: 1754310	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-35 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1984 to May 1984, from February 1985 to June 1998, and from October 2004 to November 2005, with additional service in the reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, denied service connection for left ear hearing loss.  In May 2010, an informal conference was held before a Decision Review Officer (DRO) at the RO; a summary is associated with the record.  In January 2016, a hearing was held before the undersigned in Washington D.C.; a transcript is associated with the record.  In March 2016 and June 2017, the case was remanded for additional development.  

The March 2016 and June 2017 Board decisions referred to the agency of original jurisdiction (AOJ) a claim to reopen the claim of service connection for tinnitus (raised at the January 2016 Board hearing).  A review of the claims file found no action was taken on the referral.  Accordingly, the matter is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on her part is required.


REMAND

The Board is aware that this case has been remanded twice previously and regrets the delay inherent with another remand.  Nonetheless, the medical opinion obtained on remand is inadequate for rating purposes; further development is necessary to properly adjudicate the claim. 

In June 2017, the Board remanded this claim for a medical opinion as to whether the Veteran's left ear hearing acuity (noted on service entrance examination) declined significantly during active duty service.  On August 2017 VA (fee basis) examination, left ear sensorineural hearing loss was diagnosed (left ear puretone thresholds ranged from 60 to 75 decibels).  The examiner noted a slight decrease in hearing acuity during service and opined that the change was less likely an aggravation and more likely a progression of the preexisting hearing loss.  However, she continued to state that the Veteran's "left ear was normal on entry and is normal on today's audiometric results [emphases added]."  The quoted observation is inconsistent with clinical data which show puretone thresholds that reflect a hearing loss disability.  Consequently, opinion provided appears based, in part at least, on an inaccurate factual premise, and is inadequate for rating purposes.  Corrective action is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record updated (those not already associated with the record) records of all VA examinations/treatment the Veteran has received for hearing loss, including at the Baltimore VAMC audiology clinic, since July 2017 (when the most recent VA treatment records associated with the file are dated).  

2.  The AOJ should thereafter arrange for an audiological evaluation of the Veteran (with audiometric studies), by an examiner other than the August 2017 examiner, to confirm the presence and ascertain the etiology of her claimed left ear hearing loss disability.  The Veteran's claim file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  

Based on review of the record and interview and examination of the Veteran, the examiner should opine whether during active duty there was a clinically significant decrease in left ear hearing acuity (as reflected by puretone threshold testing).  The examiner should discuss whether any increase in left ear puretone thresholds from entrance to separation reflects an actual increase in severity of hearing loss disability, with some discussion (including citation to medical literature) regarding the extent of variation in puretone thresholds that is required for any puretone threshold shift to be considered significant.  The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received, and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return this matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

